           Case 5:18-cv-00305-BRW Document 79 Filed 03/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

ADAM LANE, ADC #155843                                                               PLAINTIFF

VS.                                   No. 5:18-cv-00305-BRW

CHRISTOPHER BUDNICK,
Deputy Warden, Arkansas
Department of Correction, et al.                                                  DEFENDANTS


                                            ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Doc. No. 78). No objections were filed. After careful consideration, I

approve and adopt the Recommended Disposition in all respects. Defendants’ Motion to Dismiss

(Doc. No. 74) is GRANTED, all of Plaintiff’s remaining claims are DISMISSED without

prejudice, and this case is closed.

       I certify that an in forma pauperis appeal of this ruling would not be taken in good faith.1

       IT IS SO ORDERED this 2nd day of March, 2021.


                                                            Billy Roy Wilson
                                                           UNITED STATES DISTRICT JUDGE




       1
        28 U.S.C. § 1915(a)(3).
